Nott, J.,
declared the opinion of the court, against the motion. The evidence given did not prove any right to this sort of remedy, or, indeed, to any other. There was no evidence at all of any force used, or threatened, from whichrthe loss could possibly be presumed to have been an immediate consequence. If any blame can be imputed to the defendants, in relation to the loss in question, it ¡must arise from a presumption that the negro was persuaded, or ■encouraged, by them to engage in the business in which he was when the accident, occasioning the loss, happened. But, admit. •ting the truth of this presumption, the conclusion will not follow, ■that this action can be maintained. The injury cannot be considered as flowing directly from any act of trespass committed forcibly. The distinction is too clear to admit of question.
Motion rejected.